,:<>   ~   ~    ''"
                                                                                                                                                                                           I   I
               AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Pagelofl          I   T
                                                     UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                                     v.                                                     (For Offenses Committed On or After November 1, 1987)


                               Jorge Alberto Enriquez-Morales                                               CaseNumber: 3:19-mj-23580

                                                                                                            Ben'amin P Lee
                                                                                                            Defendant's Attorney


               REGISTRATION NO. 88722298
                                                                                                                                                      SEP O3 2019
               THE DEFENDANT:
                IZI pleadedguilty to count(s) I of Complaint
                                                          _ __c.__c.c:..,._
                                                                                                                                             \Jle,f1t~-~sTii1cT ccOlmr
                                                                              __:___ _ _ _ _ _ _ _ _ _ _-----l-l'>ElqYIJ+l4"·J1-"".·-J:;'4f·:;::,:·+1''ts't-'-af':"-€,i,tt,iei·;\j·"'"IA
               •      was found guilty to count( s)                                                            ---~Q.[J!ll.!Y
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
               Title & Section                      Nature of Offense                                                                             Count Number(s}
               8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                   I
               •      The defendant has been found not guilty on count(s)
                                                                -------------------
               •      Count(s)
                                 - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of:

                                               1
                                                ¥   TIME SERVED                                      • ________ days
               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Tuesday, September 3, 2019

                                    ,,.-_,<,,/,/'
                                //);,//?-
           Received            rFi Ilz:___
                            DUSM

                                                                                                       UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                              3: 19-mj-23580
